Citation Nr: 1509519	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-10 411	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's case is now under the jurisdiction of the RO in New York, New York.

The December 2009 rating decision also denied entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  However, a February 2013 rating decision granted entitlement to service connection for bilateral hearing loss and granted entitlement to service connection for tinnitus.  This action represents a total grant of the benefit sought with respect to the issues and they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In addition, the December 2009 rating decision denied entitlement to service connection for coral poisoning of the left foot.  The Veteran submitted a timely notice of disagreement in February 2010 and a Statement of the Case was issued in February 2013 with respect to the issues of entitlement to service connection for hypertension and entitlement to service connection for coral poisoning of the left foot.  The Veteran submitted a VA Form 9 in April 2013 and indicated that he was only appealing the issue of entitlement to service connection for hypertension.  He stated: "I believe my hypertension is service connected."  Accordingly, the Board finds that the Veteran did not appeal the issue of entitlement to service connection for coral poisoning of the left foot and the issue is not before the Board.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011).  


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable as to the pre-service existence of hypertension.  

2.  Hypertension had its onset in active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the action to grant the claim of entitlement to service connection for hypertension, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection for Hypertension

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran contends that entitlement to service connection for hypertension is warranted.  He testified that there is no medical evidence demonstrating the pre-service existence of hypertension and his hypertension had its onset during his period of active service.  

First, the Board will address the contention regarding the pre-service existence of hypertension.  The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994). History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

In this case, the enlistment report of medical history dated in March 1972 shows that the Veteran checked the box "yes" when asked if he had high or low blood pressure.  In the section entitled "Physician's summary and elaboration of all pertinent data," the examining physician noted that the Veteran was "told he had hypertension when he had athletic physical (seen cardiologist) 2 yrs ago".  However, the corresponding enlistment report of medical examination documented the Veteran's blood pressure reading as 136/80.  His heart was clinically evaluated as normal.  The examining physician indicated that there were no disqualifying defects or communicable diseases present and the Veteran was qualified for enlistment.  There was no diagnosis of hypertension.  

Concerning whether a disability was "noted" on enlistment, the Board acknowledges that the blood pressure reading of 136/80 appears to be elevated.  See Centers for Disease Control and Prevention, http://www.cdc.gov/bloodpressure/measure.htm (a normal systolic reading is less than 120 mm Hg; a normal diastolic reading is less than 80 mm Hg).  See also 
Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012) (medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension).  However, the examining physician did not diagnose hypertension as shown on the enlistment report of medical examination.  While the Veteran reported high or low blood pressure on the enlistment report of medical history, there was no corresponding diagnosis provided by the examining physician when noting the Veteran's report of a pre-service diagnosis of hypertension, and there was no diagnosis on the enlistment report of medical examination.  Therefore, in consideration with all other material evidence, the Board finds that hypertension is not considered as being "noted" on examination.  See 38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  As a result, the presumption of soundness attaches.  

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304(b).  In this case, the first threshold has not been met.  Again, the Board recognizes that the Veteran reported on his enlistment report of medical history that he had high or low blood pressure and was told "two years ago" that he had hypertension.  See March 1972 report of medical history.  However, the Veteran disputed this statement during his hearing on appeal and the claims folder does not contain any medical evidence of a diagnosis of hypertension that existed prior to active service.  Further, the enlistment report of medical examination does not include any diagnosis of hypertension after a physical examination, to include a blood pressure reading.  

The Board emphasizes that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  In light of the circumstances of this case, the Board finds that the evidence does not rise to the level of clear and unmistakable evidence to rebut the presumption of soundness as to the pre-service existence of hypertension.  In this regard, the Board finds that the June 2012 VA examination opinion is of minimal probative value.  As such, the Board will address entitlement to service connection on a direct-incurrence basis.  

Concerning evidence of a current disability, an October 2009 VA medical examination report reveals a diagnosis of hypertension.  With respect to any in-service injury or disease, the November 1976 separation report of medical examination reflects a diagnosis of hypertension.  The blood pressure reading was recorded as 162/104.  In terms of a nexus relationship, the October 2009 VA examiner noted that the Veteran currently had hypertension and he was diagnosed with hypertension during active service.  The examiner opined that it was at least as likely as not that the Veteran's hypertension was related to the findings in service.  The examiner stated that the Veteran's hypertension persisted after the service and it was the same hypertension that was detected in the service.  

In light of the above consisting of a current diagnosis of hypertension, a diagnosis of hypertension during active service, and the October 2009 VA examiner's nexus opinion that the Veteran's current hypertension is related to the findings in service, the Board finds that the evidence supports a finding that the Veteran's hypertension had its onset in active service.  38 C.F.R. § 3.303.  Service connection for hypertension is warranted.  


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


